DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

2. 	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grason et al. (US 2008/0046442 A1) in view of Aymeloglu et al. (US 2010/0070897 A1).
          	As in independent Claim 1, Grason teaches an electronic system comprising: 
 	a processor (at least figs. 1, 3, pars. 23-24, 28, processors); and
 	 machine-readable hardware storage storing instructions executable by the processor to perform operations comprising (at least pars. 18, 28, computer-readable medium or memory stores instructions for execution by the processors to perform operations):
 	presenting, to a first user, a page of a user interface comprising a current set of user interface elements that would be exposed to a second user when the page is presented to the second user (at least figs. 8-9, pars. 5, 46-47, a page of a user interface comprising current set of user interface is presented to a first user (e.g., an 
	presenting, to the first user, a list of user interface elements that includes at least the user interface elements of the current set (at least figs. 8-10, pars. 46-47, 54, 70-74, for example, a list of user interface elements can be present to the first user that can be modified (e.g., added, edited, or deleted) for the second user as shown in fig. 10), 
 	receiving, from the first user, selections of user interface elements of the list to be included in a second set of user interface elements for the page (at least figs. 8-10, pars. 46-47, 54, 70-74, the first user can select user interface elements that can be added to the page for the second user), 
	changing the list of user interface elements to include in the second set only the user interface elements selected by the first user to be included in the second set (at least figs. 8-10, pars. 46-47, 54, 70-74, based on the selections of the user interface elements, the updated/edited/created page can be presented to the second user).
 	Grason does not explicitly teach persistently storing the second set of interface elements as the set of user interface elements to be exposed to the second user when the page is presented to the second user.  
 	However, in the same filed of the invention, Aymeloglu teaches persistently storing the second set of interface elements as the set of user interface elements to be exposed to the second user when the page is presented to the second user (pars. 56, 73, claim 9, changed access control levels for the access control interfaces (e.g., link, 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the user interface elements to be presented to the subordinate user taught by Grason with the storing and updating the access level of the user interface elements for the page taught by Aymeloglu to store the changed access level of the user interface elements for the page when the first user(e.g., administrator) edits/adds the user interface elements for the second user (e.g., subordinate user). The motivation or suggestion would be to provide a way to change access levels of user interface elements and store changed information so that updated data and information can be properly reflected on the page of the subordinate user.

 	As in Claim 2, Grason-Aymeloglu teaches all the limitations of Claim 1. Grason-Aymeloglu further teaches that the list comprises user interface elements that belong to both a prototype set of user interface elements for the page and an available set of user interface elements for the first user (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74, the user interface elements can be included in the page for both the first user and the second user).  

 	As in Claim 3, Grason-Aymeloglu teaches all the limitations of Claim 1. Grason-Aymeloglu further teaches the changing of the list is in response to an action Grason, at least figs. 8-10, pars. 46-47, 54, 70-74 the first user (e.g., administrator) may edit the selections of the user interface elements).  

 	As in Claim 4, Grason-Aymeloglu teaches all the limitations of Claim 3. Grason-Aymeloglu further teaches the action by the first user comprises exiting from the page (Grason, pars. 40-42, the first user may log into the page. Examiner notes that the first user (e.g., administrator) may also leave the page by either logging out or closing the page).  

 	As in Claim 5, Grason-Aymeloglu teaches all the limitations of Claim 1. Grason-Aymeloglu further teaches presenting updated versions of the page to the first user in real time as the first user makes the selections, each of the updated versions of the page comprising currently selected user interface elements of the list to be included in the second set of user interface elements (at least figs. 8-10, pars. 46-47, 54, 70-74, based on the selections of the user interface elements, the updated/edited/created page can be presented to the second user).

 	As in Claim 6, Grason-Aymeloglu teaches all the limitations of Claim 1. Grason-Aymeloglu further teaches receiving, from the first user, selections of user interface elements of the list to be included in an available scope of user interface elements for the second user, the available scope of user interface elements for the second user including at least the second set of user interface elements (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74), 
Grason, at least figs. 8-10, pars. 46-47, 54, 70-74), 
 	receiving, from the second user, selections of user interface elements of the second list to be included in a third set of user interface elements (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74), and 
 	presenting, to the second user, the page including the third set of user interface elements (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74).  

 	As in Claim 7, Grason-Aymeloglu teaches all the limitations of Claim 6. Grason-Aymeloglu further teaches presenting, to the first user, a control enabling the first user to set the available scope of user interface elements for the second user to be the second set of user interface elements (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74).  

 	As in Claim 8, Grason-Aymeloglu teaches all the limitations of Claim 6. Grason-Aymeloglu further teaches that the available scope of user interface elements for the second user is the same as or a subset of an available scope of user interface elements for the first user (Grason, at least figs. 8-10, pars. 46-47, 54, 70-74).  

	As in Claim 9, Grason-Aymeloglu teaches all the limitations of Claim 1. Grason-Aymeloglu further teaches that the page is presented to the first user in response to receiving a first request, from the first user, for the first user to access the Grason, at least pars. 40, 44, 80, 88, the first user (e.g., administrator) can access the page of the user interface for editing the user interface elements for the second user (e.g., members of the enterprise organization); further see pars. 46-47, 54, 70-74), and in which the operations comprise:  
 	receiving a second request, from the second user, for the second user to access the page of the user interface in a second mode, in which receiving the second request comprises the second user logging into the application as the second user (Grason, at least pars. 40, 44, 80, 88, the second user (e.g., members of the enterprise organization) can access the page with log-in procedure that is edited by the first user; further see pars. 46-47, 54, 70-74).  

 	As in Claim 10, Grason-Aymeloglu teaches all the limitations of Claim 9. Grason- Grason-Aymeloglu further teaches that receiving the first request comprises receiving a login by the first user that is different from a login that the second user would use to access the user interface in the second mode (Grason, at least pars. 40, 44, 80, 88).  

 	As in Claim 11, Grason-Aymeloglu teaches all the limitations of Claim 10. Grason- Grason-Aymeloglu further teaches that the login by the first user uses credentials of the second user (Grason, at least pars. 40, 44, 80, 88).  

 	As in Claim 12, Grason-Aymeloglu teaches all the limitations of Claim 9. Grason- Grason-Aymeloglu further teaches that the first mode allows the first user to navigate a plurality of other pages of the application, each of the plurality of other pages being presented to the first user as the other page would be presented to the second user viewing the other page in the second mode (Grason, at least 40, 44, 80, 88; further see pars. 46-47, 54, 70-74).  

 	Claim 13 is substantially similar to Claim 1 and rejected under the same rationale.
 	
Claim 14 is substantially similar to Claim 2 and rejected under the same rationale.

 	Claim 15 is substantially similar to Claim 3 and rejected under the same rationale.
 	
Claim 16 is substantially similar to Claim 4 and rejected under the same rationale.
 	
 	Claim 17 is substantially similar to Claim 5 and rejected under the same rationale.
 	
 	 Claim 18 is substantially similar to Claim 6 and rejected under the same rationale.
 	
Claim 19 is substantially similar to Claim 7 and rejected under the same rationale.
 	
 	Claim 20 is substantially similar to Claim 8 and rejected under the same rationale.
 	
 	Claim 21 is substantially similar to Claim 9 and rejected under the same rationale.
 	
 	 Claim 22 is substantially similar to Claim 10 and rejected under the same rationale.
 	
Claim 23 is substantially similar to Claim 11 and rejected under the same rationale.
 	
 	Claim 24 is substantially similar to Claim 12 and rejected under the same rationale.


                                             Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144